Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “… the … setting unit sets … in consideration of … the host vehicle, the periphery monitoring device, the position specifying device, or the vehicle control device, the surrounding environment …, information concerning the driver…, or travel plan information…. Whether the two “or” recitations indicate two distinct sets cannot be determined. If so, then the two sets are not readily discernable. Thus, the reader is left in question as to whether the setting unit sets based in consideration of two of the listed items as opposed to only one. Based on appearance, and for examination, the first recitation of “or” is viewed as an unintended. Therefore, the setting unit sets in consideration of only one of the listed items for examination purposes.
As to claims 3-9, the claims are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marden et al. (US 2019/0061765 A1) in view of Konishi (US 2010/0274473 A1).
As to claims 1, 10, Marden teaches a vehicle control device (100, F.1) adapted to carry out a travel control or an assist control for a host vehicle (The autonomous vehicle can be configured to operate in a fully autonomous operational mode and/or a semi-autonomous operational mode. – [51]), on the basis of an output result from at least one device from among a periphery monitoring device that monitors the periphery around the host vehicle, or a position specifying device that specifies a travel position of the host vehicle (One or more sensors can be used to collect information that describes the location, in three-dimensional space relative to the autonomous vehicle, of points that correspond to objects within the surrounding environment of the autonomous vehicle – [60]), the vehicle control device comprising:	a determination condition setting unit adapted to set a determination condition for permitting a lane change of the host vehicle from the host vehicle lane to the adjacent lane (determine viability of A vehicle controller that controls one or more vehicle actuators or other devices that control gas flow, acceleration, steering, braking, etc. to execute the selected motion plan – [73]) in relation to the lane change, in the case that the lane change determining unit has permitted the lane change (“VIABLE LANE CHANGE?” – “YES” [Wingdings font/0xE0] “DETERMINE MOTION PLAN CHANGES TO EXECUTE LANE CHANGE” – 310, F.3).		However, the remaining details pertaining to lane types may not be explicitly disclosed.	In a related invention, Konishi teaches a lane recognition unit adapted to recognize a lane type of an adjacent lane adjacent to a host vehicle lane in which a host vehicle is traveling (An eligibility acquisition unit that obtains information relating to a travel eligibility restriction of a host vehicle traveling lane and information relating to a travel eligibility restriction of an adjacent lane to the host vehicle traveling lane – [6]); and	set a determination condition for permitting a lane change of the host vehicle lane to the adjacent land depending on the lane type of the adjacent lane that was recognized by the lane recognition unit (A determination as to whether or not a lane change is permitted is made according to whether or not a vehicle traveling along the road conforms to the rule of the lane, or in other words whether or not the vehicle is eligible to travel in the lane having the prescribed rule – [4]).execute the selected motion plan – [73]) in relation to the lane change (Marden: viable lane change – 308, 310, F.3), in the case that the lane change determining unit has permitted the lane change (Konishi: whether or not a vehicle traveling along the road conforms to the rule of the lane – [4]; Marden: “VIABLE LANE CHANGE?” – “YES”, 308 [Wingdings font/0xE0] F.3)”. The motivation being to better ensure the vehicle conforms to roadway traffic rules, and thus helping to ensure roadway safety.
As to claim 2, as best can be understood, the combination teaches the vehicle control device according to claim 1, wherein: the lane type of the adjacent lane includes a specified lane in which a specified vehicle is capable of traveling in a preferential manner, and a general lane in which all vehicles can travel (Konishi: [28]); and the determination condition setting unit sets the determination condition in consideration of a state of the host vehicle, the periphery monitoring device, the position specifying device, or the vehicle control device, the surrounding environment of the host vehicle, information concerning the driver of the host vehicle, or travel plan information of the host vehicle, in a manner so that the determination condition differs between a case in which the adjacent lane is the specified lane and a case in which the adjacent lane is the general lane (The combination teaches control conditions that are set according to whether or not a vehicle traveling along the road conforms to the rule of the lanes. Thus, differences in the lane conditions have corresponding different control conditions as claimed.)
As to claim 3, as best can be understood, the combination teaches the vehicle control device according to claim 2, wherein, in the case that the adjacent lane is the specified lane, the determination condition setting unit sets the determination condition to be stricter than the determination condition when the adjacent lane is the general lane, based on a number of vehicle occupants of the host vehicle, a point in time when the lane change is made, or a type of the host vehicle (the combination teaches 
As to claim 4, as best can be understood, the combination teaches the vehicle control device according to claim 3, wherein, in the case that the adjacent lane is the specified lane, the lane change determining unit does not permit the lane change when a predetermined condition is satisfied (the combination teaches a system that prohibits lane changes if such lane changes do not conform to the rules of the lanes. E.g. see Konishi: [4], [28]).
As to claim 5, as best can be understood, the combination teaches the vehicle control device according to claim 4, wherein the lane change determining unit does not permit the lane change in the case that the host vehicle lane is relatively empty (the combination teaches a system that prohibits lane changes into a carpool lane given the vehicle does not include at least X number of passengers, see Konishi: [4], [28], e.g. When the lane travel eligibility information is a passenger number (at least X people), the number of passengers in the host vehicle may be compared to a prescribed passenger number of the host vehicle traveling lane such that when the number of passengers in the host vehicle equals or exceeds the prescribed passenger number of the host vehicle traveling lane, it is determined that the host vehicle conforms to the travel eligibility restrictions of the host vehicle traveling lane.- [51]).
As to claim 6, as best can be understood, the combination teaches the vehicle control device according to claim 4, wherein the lane change determining unit does not permit the lane change in the case that the host vehicle is traveling in a road following manner along the host vehicle lane (Marden: the autonomous vehicle may avoid making the lane change so as not to  – [41]).
As to claim 8, as best can be understood, the combination teaches wherein the lane change determining unit does not permit the lane change in the case that traffic congestion is occurring in the vicinity of an exit of a road including the host vehicle lane and the adjacent lane (Marden: For example, if the autonomous vehicle's route goes through an upcoming intersection and the only adjacent lane available to make a lane change would be a left turn lane, the autonomous vehicle may avoid making the lane change so as not to get stuck in a left turn that would negatively impact the route plan goal. In such situations, the vehicle computing system may additionally consider the route plan goal in determining whether there is a viable lane change to move around a stopped or slow moving vehicle. – [41]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marden and Konishi as applied to claim 4 above, and further in view of Mueller et al. (US 2016/0264147 A1).
As to claim 7, as best can be understood, the combination teaches the vehicle control device according to claim 4. However the remaining limitations may not be explicitly disclosed.	In a related invention, Mueller teaches wherein the lane change determining unit does not permit the lane change in the case that a proficiency level of the driver with respect to the travel control or the assist control is less than a threshold value ([10]).	It would have been obvious to incorporate the teachings of Mueller into the system of modified Marden such that wherein the lane change determining unit does not permit the lane change in the case that a proficiency level of the driver with respect to the travel control or the assist control is less than a .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marden and Konishi as applied to claim 3 above, and further in view of Ratnasingam (US 9,672,734 B1).
As to claim 9, as best can be understood, the combination teaches the vehicle control device according to claim 3. However the remaining limitations may not be explicitly disclosed.	In a related invention,  Ratnasingam teaches the vehicle control device according to claim 3, wherein, upon comparing a case of the host vehicle traveling in the host vehicle lane, and a case of the host vehicle making a lane change and traveling in the adjacent lane, when it is determined that the host vehicle traveling in the adjacent lane will reach a destination in a shorter time period, the lane change determining unit notifies the driver of the determination result through the notification device of the host vehicle (determines lane information to inform the driver of the first vehicle a lane to avoid driving in the current road segment to minimize travel time. – c.43, l.48-53, and The lane information may be presented to a human driver in one or more of the form including visual, audio, haptic, multimedia, and other appropriate form. – c.14, l.48-51).	It would have been obvious to incorporate the teachings of Ratnasingam into the system of modified Marden such that a driver be notified traveling in the adjacent lane will reach a destination in a shorter time period as described. The motivation being to better inform the driver.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663